       Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 1 of 14                      FILED
                                                                                  2021 Aug-17 AM 10:11
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

CAROL WEAVER DRAKE,                    )
                                       )
              Plaintiff,               )
                                       )
      v.                               )             4:20-cv-00400-LSC
                                       )
ANDREW SAUL,                           )
Commissioner of                        )
Social Security,                       )
                                       )
              Defendant.               )

                           MEMORANDUM OF OPINION

I.    Introduction

      The plaintiff, Carol Weaver Drake (“Drake”), appeals from the decision of

the Commissioner of the Social Security Administration (“Commissioner”)

denying her applications for a period of disability and Disability Insurance Benefits

(“DIB”). Drake timely pursued and exhausted her administrative remedies and the

decision of the Commissioner is ripe for review pursuant to 42 U.S.C. §§ 405(g),

1383(c)(3).

      Drake was sixty years old at the time of her disability onset and sixty-two years

old at the time of the unfavorable opinion issued by the Administrative Law Judge

(“ALJ”). (Tr. at 15, 160.) Drake speaks English, completed at least four years of


                                           1
        Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 2 of 14




college, and has a master’s degree in secondary education with a concentration in

English. (Tr. at 42, 182-83.) Her past work experience includes: a technical writer,

a tutor, a secondary school teacher, and an identification clerk. (Tr. at 15, 236.)

Drake filed the instant application on July 17, 2017, alleging a disability onset date of

October 10, 2016 due to a lumbar sprain, herniated discs, severe back pain, and spinal

stenosis. (Tr. at 10 69-70.) Drake testified that she could no longer work due to pain

in her lower back. (Tr. at 47.)

      The Social Security Administration has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus eligible

for DIB or SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). The evaluator will follow the steps in order until

making a finding of either disabled or not disabled; if no finding is made, the analysis

will proceed to the next step. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The

first step requires the evaluator to determine whether the plaintiff is engaged in

substantial gainful activity (“SGA”).          See 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). If the plaintiff is not engaged in SGA, the evaluator moves on to

the next step.

      The second step requires the evaluator to consider the combined severity of

the plaintiff’s medically determinable physical and mental impairments. See 20


                                           2
        Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 3 of 14




C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).       An individual impairment or

combination of impairments that is not classified as “severe” and does not satisfy

the durational requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 will

result in a finding of not disabled.           See 20 C.F.R. §§ 404.1520(a)(4)(ii),

416.920(a)(4)(ii). The decision depends on the medical evidence contained in the

record. See Hart v. Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that

“substantial medical evidence in the record” adequately supported the finding that

plaintiff was not disabled).

      Similarly, the third step requires the evaluator to consider whether the

plaintiff’s impairment or combination of impairments meets or is medically equal to

the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed

impairment and the durational requirements set forth in 20 C.F.R. §§ 404.1509 and

416.909 are satisfied, the evaluator will make a finding of disabled. 20 C.F.R. §§

404.1520(a)(4)(iii), 416.920(a)(4)(iii).

      If the plaintiff’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluator must determine the plaintiff’s

residual functional capacity (“RFC”) before proceeding to the fourth step. See 20

C.F.R. §§ 404.1520(e), 416.920(e). The fourth step requires the evaluator to


                                           3
           Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 4 of 14




determine whether the plaintiff has the RFC to perform the requirements of her past

relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the

plaintiff’s impairment or combination of impairments does not prevent her from

performing her past relevant work, the evaluator will make a finding of not disabled.

See id.

          The fifth and final step requires the evaluator to consider the plaintiff’s RFC,

age, education, and work experience in order to determine whether the plaintiff can

make an adjustment to other work.                 See 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the plaintiff can perform other work, the evaluator will find her

not disabled. Id.; see also 20 C.F.R. §§ 404.1520(g), 416.920(g). If the plaintiff

cannot perform other work, the evaluator will find her disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

          Applying the sequential evaluation process, the ALJ first found that Drake

meets the insured status requirements of the Social Security Act through September

30, 2022. (Tr. at 12.) The ALJ further determined that Drake has not engaged in

SGA since October 10, 2016, the alleged onset date of her disability. (Id.) According

to the ALJ, Drake has Degenerative Disc Disease (20 CFR 404.1520(c)) which is

considered a severe impairment. (Id.) However, the ALJ found that this impairment

neither meets nor medically equals any of the listed impairments in 20 C.F.R. Part


                                              4
        Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 5 of 14




404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526). (Id.) The

ALJ determined that Drake has the following RFC:

       [T]o perform light work as defined in 20 CFR 404.1567(b) except occasionally
       climbing ramps or stairs, never climbing ladders, ropes or scaffolds, frequently
       balancing, occasionally stooping, kneeling, crouching or crawling, must avoid
       concentrated exposure to extreme cold, extreme heat, and vibration, must
       avoid all exposure to unprotected heights, unprotected moving mechanical
       parts and dangerous machinery, must alternate sitting and standing every 20-
       30 minutes throughout the workday in order to change position for a brief
       positional change of less than 5 minutes but without leaving the workstation,
       time off task can be accommodated by normal work breaks.

(Tr. at 13.)

       According to the ALJ, Drake is “capable of performing past relevant work as

a technical writer, tutor, secondary school teacher, and identification clerk.” (Tr. at

14.) A Vocational Expert (“VE”) testified that an individual of Weaver’s age with

her education, work experience, and RFC would be able to perform any of her past

relevant work. (Tr. at 15.) The ALJ concluded his findings by stating that Drake has

not been under a disability, as defined in the Social Security Act, from October 10,

2016, through the date of the decision, May 22, 2019. (Id.)

II.    Standard of Review

       This Court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the


                                           5
        Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 6 of 14




Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This Court gives

deference to the factual findings of the Commissioner, provided those findings are

supported by substantial evidence, but applies close scrutiny to the legal conclusions.

See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, this Court may not decide facts, weigh evidence, or substitute

its judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.’” Parker v. Bowen, 793 F.2d 1177, 1181

(11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar. Comm’n, 383

U.S. 607, 620 (1966)). Indeed, even if this Court finds that the proof preponderates

against the Commissioner’s decision, it must affirm if the decision is supported by

substantial evidence. Miles, 84 F.3d at 1400 (citing Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990)).




                                          6
        Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 7 of 14




       However, no decision is automatic, for “despite th[e] deferential standard [for

review of claims], it is imperative that th[is] Court scrutinize the record in its entirety

to determine the reasonableness of the decision reached.” Bridges v. Bowen, 815 F.2d

622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th Cir.

1984)). Moreover, failure to apply the correct legal standards is grounds for reversal.

See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

III.   Discussion

       Drake argues that the ALJ’s decision should be reversed and remanded for

three reasons: (1) the ALJ’s RFC finding is conclusory and violates Social Security

Ruling (“SSR”) 96-8p; (2) the ALJ’s finding at Step 4 that she can perform past

relevant work is not supported by substantial evidence; and (3) the ALJ improperly

relied upon the VE’s testimony.

A. RFC Finding and SSR 96-8p

       A claimant bears the burden of proving she was disabled within the meaning

of the Social Security Act. See 42 U.S.C. §§ 423(d)(5)(A), 1382c(a)(3)(H)(i); 20

C.F.R. § 416.912(a), (c); Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

The ALJ considered Drake’s disability claim using the five-step sequential

evaluation process as discussed supra. To determine if she could perform her past

relevant work at step four or other work at step five, the ALJ assessed Drake’s RFC.


                                            7
       Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 8 of 14




An individual’s RFC represents the most she can still do, despite her limitations, in

a work setting. 20 C.F.R. § 404.1545(a)(1). In order to determine an individual’s

RFC, the ALJ assesses all of the relevant evidence in the record, including medical

reports prepared by a physician or other healthcare provider, as well as more

subjective descriptions and observations of an individual’s limitations.       Id. §

404.1545(a)(3).   Moreover, the evaluator considers not only the impairments

classified as “severe” but the “limiting effects” of all conditions when making a

judgment about an individual’s RFC. Id. § 404.1545(e). A reviewing court will

affirm the ALJ’s RFC assessment if it is supported by the objective medical evidence.

See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      Drake argues the ALJ’s RFC assessment is conclusory, violates Social

Security Ruling (“SSR”) 96-8p, and is not supported by substantial evidence.

Drake’s brief presents a cursory argument regarding the ALJ’s RFC analysis. It

primarily quotes Social Security Ruling (“SSR”) 96-8p, and snippets of case law but

fails to cite any evidence or make a specific argument. (Doc. 7 at 20-25.) Drake’s

brief states, “While the ALJ summarized the medical evidence, the RFC assessment

is simply conclusory and does not contain any rationale or reference to the

supporting evidence, as required by SSR 96-8p. The ALJ omitted any limitations

caused by back pain.” (Doc. 7 at 21.) SSR 96-8p states the Commissioner’s policies


                                          8
        Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 9 of 14




regarding the assessment of a claimant’s RFC and calls for the ALJ to provide “a

narrative discussion describing how the evidence supports each conclusion, citing

specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).”    SSR 96-8p, 1996 WL 374184 (July 12, 1996).

Additionally, the ruling calls for the ALJ to describe how the evidence supports his

conclusion and why “reported symptom-related functional limitations and

restrictions can or cannot reasonably be accepted as consistent with the medical and

other evidence.” Id. Drake does not present any arguments as to why the ALJ’s

RFC assessment is conclusory. As such, she has waived that argument. See e.g.

Outlaw v. Barnhard, 197 F. App’x 825, 828 n.3 (11th Cir. 2006) (holding claimant

waived issue because he did not elaborate on claim or provide citation to authority

regarding claim).

      Nonetheless, substantial evidence supports the ALJ’s RFC analysis. The ALJ

found that the record evidence as a whole supports an RFC to perform light work

with additional limitations including: occasionally climbing ramps or stairs, never

climbing ladders, ropes or scaffolds, occasionally stooping, kneeling, crouching or

crawling, avoiding concentrated exposure to extreme cold, extreme heat and

vibrations, avoiding exposure to unprotected heights, unprotected moving

mechanical parts and dangerous machinery, and alternating sitting and standing


                                          9
       Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 10 of 14




every 20-30 minutes throughout the work day to accommodate her Degenerative

Disc Disease. (Tr. at 13-14.)

      The ALJ noted that although Drake alleged disabling functional limitations

arising from her impairments, the treatment records, diagnostic imaging, and reports

of her daily activities do not show such severe limitations. (Tr. at 14.) The medical

evidence showed that Drake reported back pain to her treatment providers at various

visits. (Tr. at 255, 273, 275, 291, 295-99, 403, 407, 425, 427.) Imaging from July 17,

2017 showed evidence of moderate stenosis at all levels. (Tr. at 402.) However, the

ALJ discussed that treatment providers often noted Drake exhibited a normal range

of motion and strength in her musculoskeletal system, had a normal, non-antalgic

gait, and was able to ambulate without assistive devices. (Tr. at 255, 273, 277, 350.)

The ALJ specifically mentioned Drake’s testimony that she does not take spinal

injections and only takes Tylenol and Ibuprofen for her back pain. (Tr. at 13, 48-49.)

The ALJ also specifically mentioned that Drake reported to Dr. Matthew Kahanic at

Hunstville Hospital Spine and Neurology Center that her back pain improved with

conservative therapy at home. (Tr. at 14, 273.) Contrary to Drake’s claim that the

ALJ did not consider her back pain when rendering his RFC assessment, the ALJ

specifically stated: “I find it prudent due to her Degenerative Disc Disease and her

allegations to provide her with the sit/stand option…” (Id.)


                                         10
       Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 11 of 14




       The ALJ complied with SSR 96-8p by providing a narrative discussion that

cited specific evidence and described how the evidence supported the conclusion.

See Castel v. Astrue, 355 F. App’x 260, 263 (11th Cir. 2009) (holding the ALJ

complied with SSR 96-8p by discussing the relevant evidence and making a finding

of the plaintiff’s exertional limitations).

B. Past Relevant Work

       Drake contends that the ALJ erred in finding at Step 4 that she can perform

her past relevant work. She specifically alleges that the ALJ did not consider all the

duties of her past work and evaluate her ability to perform those duties despite her

impairments. SSR 82-61 provides that a claimant can return to past relevant work if

she can perform the specific job she performed, either in the manner she performed

it, or as it is usually performed in the national economy. Additionally, a claimant

bears the burden of proving she cannot perform her past relevant work either as she

performed the job or as the job is generally performed in the national economy. See

Barnes v. Sullivan, 932 F.2d 1356, 1359 (11th Cir. 1991).

       Drake argues that the ALJ must make a finding of the physical requirements

and demands of her past work. The VE testified that after reviewing the file and

listening to Drake’s testimony, that an individual of the same age as Drake, with the

same education, past work experience, and RFC could perform any of Drake’s past


                                              11
       Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 12 of 14




relevant work. (Tr. at 15, 61-65.) The ALJ specifically asked Drake about the

heaviest weight she had to lift as well as her specific duties at her past jobs, which the

VE heard and considered when giving his opinion. (Tr. at 43-47.) Drake has failed

to demonstrate any error by the ALJ regarding her past relevant work or show that

she cannot perform it as actually or generally performed.

C.    Hypothetical Question Posed to Vocational Expert

      Drake argues that the VE’s testimony is not substantial evidence because it is

based on an inaccurate and incomplete hypothetical question from the ALJ. She

contends that the hypothetical question relied upon did not accurately state her

condition or her RFC. Drake’s argument is unfounded, however, as the hypothetical

question the ALJ posed to the VE accurately portrayed Drake’s RFC and included

her relevant conditions and limitations.

      “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).

However, an ALJ is “not required to include findings in the hypothetical that the

ALJ [has] properly rejected as unsupported.” See Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1161 (11th Cir. 2004).




                                           12
       Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 13 of 14




      The ALJ’s RFC assessment as well as the hypothetical presented to the VE

included these restrictions: occasionally climbing ramps or stairs and never climbing

ladders, ropes or scaffolds, limiting her to frequently balancing and occasionally

stooping, kneeling, crouching, or crawling, avoiding concentrated exposure to

extreme cold, extreme heat and vibration. (Tr. at 14, 62.) The ALJ also included a

sit/stand option. (Id.) Under the foregoing precedent, the ALJ did not err in not

including more restrictive physical limitations because the medical evidence of

record did not support them. The ALJ found that Drake retains the ability to

perform work within the limitations as set out in the RFC. When the ALJ poses a

hypothetical consistent with an RFC that is supported by substantial evidence, the

ALJ does not err in posing that hypothetical. Bouie v. Astrue, 226 F. App’x 892, 895

(11th Cir. 2007).

IV.   Conclusion

      Upon review of the administrative record, and considering all of Plaintiff’s

arguments, the Court finds the Commissioner’s decision is supported by substantial

evidence and in accord with the applicable law. A separate order will be entered.




                                         13
Case 4:20-cv-00400-LSC Document 10 Filed 08/17/21 Page 14 of 14




DONE and ORDERED on August 17, 2021.



                                   _____________________________
                                           L. Scott Coogler
                                      United States District Judge
                                                                     160704




                              14
